EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Herbert M. Bedingfield, (Reg. No. 44,530) on 10 February 2022. The application has been amended as follows:

Please amend claims 10 and 11 as follow:
10. (Currently Amended) A method for patient monitoring comprising: 
providing a first sensor in contact with a patient, the first sensor providing first physiological data to determine one or more patient parameters;
providing a non-contact video monitoring system programmed to capture second physiological data related to the patient, wherein the video monitoring system includes a camera; 
providing a wireless receiver configured to activate the non-contact video monitoring system and combine the first and second physiological data and pass the combined data to a monitoring device; and
passing the combined data to a the monitoring device and displaying the first and second physiological data on the monitoring device.

11. (Currently Amended) The method of claim 10, wherein the wireless receiver is configured to activate the non-contact video monitoring system based upon the first physiological data and to instruct the monitoring device to display the second physiological data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488